Title: James Madison to Thomas Jefferson, 6 May 1826
From: Madison, James
To: Jefferson, Thomas


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                May 6. 1826
                            
                        
                        I return the correspondence inclosed in yours of the 3d. inst. The reluctance of Mr. Emmett, &
                            probably of his colleagues, to the enlargement of their duties, is neither to be wondered at, nor yielded to. You have put
                            the matter on a ground to which I can suggest no improvement. It may be well perhaps that what has passed, should not be
                            generally known. With some it might produce reflections on the Professors: and with others an idea, that in the present
                            condition of the University, the education was in some branches at least to be more superficial than comports with the
                            pretensions of the Institution. The truth however ought to be felt by the Legislature as a powerful impulse to a more
                            beneficent patronage.
                        You appear not to be aware of the death of Thouin. But it need not affect the object in view. I find that his
                            successor, continues to forward large parcels of seeds to our Agricultural Society, on the supposition that it has a
                            botanical Garden. I lately recd. a letter from N. York informing me that the annual box had just arrived there. I sent the
                            letter of course to my successor, Secretary Barbour. The Society will doubtless readily make over its interest in this
                            correspondence, to the University, to which its botanical garden will in fact, give it the better title.
                        The epistolary taxation with which you are still persecuted, is a cruelty not to be borne, and which I fear
                            will never cease of itself. Why not adopt a formula, to be copied by one of the family, acknowledging the communication,
                            and referring to the general rule imposed by necessity, of limiting the answer to that & an expression of thanks. Nothing
                            short of some positive check will relieve you from the afflicting burden; and no check short of that, will probably
                            suffice. Always, & affectionately yours
                        
                            
                                James Madison
                            
                        
                    